       Case 1:20-cv-00273-LG-RPM Document 8 Filed 03/11/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION

 BARRETT FINE                                                            PLAINTIFF

 v.                                                CAUSE NO. 1:20CV273-LG-RPM

 AMERICAN EXPRESS
 NATIONAL BANK and
 PARNELL & PARNELL, PA                                              DEFENDANTS

                      AGREED JUDGMENT OF DISMISSAL

      The parties having agreed to and announced to the Court a settlement of this

case, and the Court being advised that all parties have an informed understanding

of their rights and a full appreciation of the consequences of the settlement, and the

Court being desirous that this matter be finally closed on its docket;

      IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

hereby DISMISSED WITH PREJUDICE as to all parties with each party to bear

its own costs.

      SO ORDERED AND ADJUDGED this the 11th day of March, 2021.


                                              s/   Louis Guirola, Jr.
                                              Louis Guirola, Jr.
                                              Chief United States District Judge
